Citation Nr: 0929980	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

The competent and probative evidence is in relative equipoise 
as to whether the Veteran's hypertension has been aggravated 
by his service-connected PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his 
hypertension has been aggravated by his service-connected 
PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.


II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service-connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the Veteran contends that his hypertension was 
either caused by his posttraumatic stress disorder or has 
been aggravated by the PTSD.  The Veteran was granted service 
connection for PTSD in a February 2004 rating decision, with 
a 30 percent disability evaluation effective from May 22, 
2003.

The Veteran testified at the June 2009 Board hearing that he 
was diagnosed with PTSD in 2003.  This is verified by the 
evidence of record, which shows a diagnosis of PTSD at an 
October 2003 VA examination, as well as treatment for PTSD 
symptoms at the Tacoma Vet Center beginning in May 2003.    

The Veteran's service treatment records (STRs) are negative 
for any manifestation of hypertension during service.  The 
November 1968 induction examination noted a blood pressure 
reading of 124 over 82, and there is no notation of high 
blood pressure in the April 1971 separation examination 
report.  Further, during the June 2009 Board hearing, the 
Veteran's representative stated that there was no contention 
by the Veteran that his hypertension began in service.  Nor 
is there any evidence of hypertension manifested within the 
one-year presumptive period after service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Following service, records from the Memorial Clinic show that 
the Veteran was first diagnosed with borderline hypertension 
in December 1986.  He was advised to reduce his salt intake, 
and the doctor prescribed blood pressure medication.  He 
continued to treat his hypertension with medication, and it 
remained well controlled.  

In the mid-1990s, the Veteran began treating with Dr. S. A. 
L., who prescribed medication and diet modification.  In a 
February 2006 treatment note, Dr. S. A. L. stated, with 
regard to the relative likelihood of a correlation between 
blood pressure and PTSD, that increasing agitation or anger 
likely increases the Veteran's adrenaline and catecholamines, 
which would aggravate hypertension.  In this regard, she 
recommended discussing eye movement therapy with the 
Veteran's counselors.  

The Veteran was afforded a VA examination in September 2006.  
The examiner noted that the Veteran's hypertension had 
existed since 1975.  Currently, his response to blood 
pressure medication was minimal.  Three blood pressure 
readings were recorded as 162/97, 170/94, and 180/100.  The 
examiner noted current diagnoses of, and treatment for, PTSD 
and hypertension, reviewed Dr. S. A. L.'s February 2006 
opinion, and agreed that the Veteran's hypertension has more 
likely than not been aggravated by his PTSD.  When asked 
whether it was possible to determine the degree of 
aggravation without speculation, the examiner indicated that 
it was not possible. 

Based on the foregoing, the Board finds that the evidence is 
in approximate balance as to whether a grant of secondary 
service connection for hypertension is warranted.  

The Veteran is competent to give evidence about what he has 
experienced; for example, he is competent to discuss his 
current stress and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the connection between PTSD and 
hypertension is not found to be capable of lay observation.  
However, the competent evidence presented establishes a 
causal connection between PTSD and hypertension.  

Both Dr. S. A. L. and the September 2006 VA examiner 
concluded that the Veteran's hypertension has at least been 
aggravated by his PTSD.  There is no competent opinion to the 
contrary.  Although the Veteran's private physician and the 
VA examiner were not able to determine a baseline severity 
level for the Veteran's hypertension, and thus could not 
quantify the degree of aggravation caused by PTSD, he is 
still entitled to service connection under 38 C.F.R. § 3.310 
as it existed prior to the regulatory changes described 
above.  As stated above, this claim was already pending when 
the regulatory changes were made, and thus the previous 
version of the regulation, which does not require 
determination of a baseline in order to grant secondary 
service connection, will apply.  Resolving all reasonable 
doubt in the Veteran's favor, the claim is granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD), is 
granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


